internal_revenue_service number release date index number ------------------------------------------ ----------------------------------------------- -------------------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc ita b04 plr-134451-11 date date ty -------------------------- ty -------------------------- legend prime taxpayer pt affiliate related_party parent subsidiary llc holding affiliate llc unrelated buyer rq rp affiliate rq date date date date dollar_figurex dollar_figurey dear ------------- --------------------------------------------------------------------------------- ------------------------------------------------------ ---------------------------------------------------- --------------------------------- ------------------------- ------------------------- ----------------------------- --------------------------------------- -------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------- ------------------- ----------------------- ------------------------- ------------------ ------------------ this responds to your request for a private_letter_ruling dated date submitted on behalf of prime taxpayer pt affiliate and related_party regarding the application of sec_1031 of the internal_revenue_code to their exchanges of property the primary question you raise is whether sec_1031 makes the benefits of sec_1031 unavailable for taxpayers engaging in a series of transactions with related parties when each transaction in the series otherwise qualifies for deferral under sec_1031 and none of the parties receive more than a minimal amount of non-like-kind property in their plr-134451-11 transactions pt affiliate and related_party also request rulings on the manner in which the identification and replacement_period rules apply in the transactions facts pt’s organizational identity and structure pt is a limited_partnership parent is a real_estate_investment_trust reit pt is the operating partnership for parent which operates through an upreit structure parent owns percent of the interests in pt and is its sole general_partner various outside partners own the remaining percent of the interests in pt pt conducts its operations and owns properties directly and through various subsidiary entities including single-member limited_liability companies that are disregarded for federal_income_tax purposes one of these is llc the owner of pt’s relinquished_property rq pt also has interests in other subsidiary entities that are not disregarded for federal_income_tax purposes one of these is affiliate which is a limited_partnership that is dollar_figure percent owned by pt the other dollar_figure percent is held by holding a corporation pt owns percent of holding parent and holding have jointly elected to treat holding as a taxable_reit_subsidiary under sec_856 of the code another of these entities is related_party a limited_liability_company percent owned by taxpayer and by subsidiary subsidiary is a corporation that is wholly owned by parent the exchange transactions a pt’s exchange pt engaged in a deferred_like-kind_exchange through a qualified_intermediary qi and a qualified trustee qt under an exchange_agreement and a qualified exchange trust agreement on date pt by its wholly-owned llc pursuant to the exchange_agreement and a prior sales agreement conveyed rq by direct deed to unrelated buyer for dollar_figurex on date pt timely identified replacement_property rp as a potential replacement_property for rq along with two other potential replacement properties rp was owned the term qualified exchange trust agreement as used in this letter is the type of trust agreement described in sec_1_1031_k_-1 of the income_tax regulations taxpayer describes specific steps in these combined transactions including taxpayers entering into exchange agreements qualified exchange trust agreements assignments notices of assignments etc and represents that pt affiliate and related_party are meeting all requirements for deferral in these transactions under the safe_harbor rules of the regulations and other relevant published guidance since these steps are not directly relevant to the rulings sought by taxpayer this letter will not describe them with the same amount of detail given in taxpayer’s ruling application plr-134451-11 by affiliate through its wholly-owned limited_liability_company affiliate llc a disregarded_entity for federal_income_tax purposes on date pt timely acquired rp when it acquired from affiliate percent of the membership interest of affiliate llc for dollar_figurey an amount exceeding the sales_price of rq b affiliate’s exchange affiliate entered into an exchange_agreement and a qualified exchange trust agreement to facilitate the exchange of rp affiliate rq for like-kind replacement_property affiliate rp at the closing of the transfer of rp which was affiliate rq to pt the net_proceeds were received by affiliate’s qi and qt on date affiliate timely identified three properties as potential replacement properties for affiliate rq one of these identified properties is held by related_party if affiliate acquires affiliate rp at a cost that is less than the amount_realized on the disposition of affiliate rq the difference will result in affiliate recognizing gain equal to the difference however affiliate represents that the amount of gain affiliate will have to recognize as a result of acquiring affiliate rp for less than the amount_realized for affiliate rq will not exceed percent of the gain realized by affiliate on its disposition of affiliate rq c additional related_party exchanges to the extent any affiliate rp is acquired from related_party prior to transfer of such property to affiliate related_party will enter into a deferred_exchange agreement with a qi providing for the related party’s exchange of affiliate rp that it transfers to affiliate thus the affiliate rp to be transferred by related_party will be related party’s relinquished_property related_party rq before the expiration of the statutory identification period related_party will identify potential replacement properties related_party rp all potential related_party rp will be owned by parties unrelated to pt affiliate and related_party related_party will acquire ownership of some or all of the potential related_party rp within the replacement_period provided in sec_1031 if related_party acquires related_party rp through a qi at a cost that is less than the amount_realized on the disposition of related_party rq the difference will result in related_party recognizing gain equal to the difference however related_party represents that the amount of gain related_party will have to recognize will not exceed percent of the gain realized by related_party on its disposition of the related_party rq plr-134451-11 pt affiliate and related_party receiving replacement properties from related parties in the series of exchanges described in this letter will hold their replacement properties for at least two years following the date of the acquisition of the last property acquired by any of the parties in these described transactions applicable law analysis application of sec_1031 sec_1031 of the code provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind to be held either for productive use in a trade_or_business or for investment sec_1031 provides that if-- a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under sec_1031 on the exchange of such property determined without regard to sec_1031 and c before the date years after the date of the last transfer that was part of the exchange- i the related_person disposes of the property or ii the taxpayer disposes of the property received in the exchange from the related_person that was of like_kind to the property transferred by the taxpayer there is no nonrecognition_of_gain_or_loss under sec_1031 to the taxpayer on the exchange any gain_or_loss recognized by the taxpayer by reason of sec_1031 must be taken into account as of the date on which the disposition referred to in c occurs sec_1031 provides that for purposes of the application of sec_1031 a disposition is not taken into account if it is established to the satisfaction of the secretary that neither the exchange nor the disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that sec_1031 does not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 sec_1031 is not applicable to pt’s exchange of rq for rp because pt is exchanging property with qi who is not a related_person to pt the same is true of the separate exchanges of affiliate and related_party however under sec_1031 if pt or affiliate or related_party is using a qi or eat to structure its transactions with tax_avoidance as one of its principal purposes sec_1031 will not apply to the exchange see eg 580_f3d_1038 9th cir ocmulgee fields v commissioner f 3d1360 11th cir and revrul_2002_83 2002_2_cb_927 plr-134451-11 both the house ways_and_means_committee and the senate_finance_committee disclosed the policy concern that led to the enactment of sec_1031 because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on the retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect cashed out of the investment and the original exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess s print no pincite the senate_finance_committee print however also gives three examples of fact situations for which it is deemed established for purposes of sec_1031 c that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax one of the three involves dispositions of property in nonrecognition transactions s print no in the present case the only acquisitions of replacement_property from related entities will be as part of subsequent like-kind_exchanges by these related entities which will substantially constitute nonrecognition transactions affiliate will be relinquishing property to pt as part of its own like-kind_exchange with related_party and related_party will relinquish property to affiliate as part of its separate like-kind_exchange for replacement_property from one or more unrelated parties since both affiliate and related_party are also structuring their respective dispositions of property as exchanges for like-kind replacement_property neither sec_1031 nor f will apply to trigger gain recognition in pt’s exchanges or to disqualify the application of sec_1031 to any exchange in this series of transactions furthermore there is no material cashing out by any of the related parties within years of the last transfer in the series of transactions because neither taxpayer affiliate nor related_party will receive non-like-kind replacement_property greater than percent of the gain realized on disposition of relinquished_property upon completion of the series of transactions all related parties will own the properties received in these exchanges that are of like_kind to the properties exchanged for at least two years after the date of the last transfer in the series application of the identification and replacement_period rules plr-134451-11 sec_1031 provides that for purposes of sec_1031 any property received by the taxpayer is treated as not like-kind_property if- a the property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b the property is received after the earlier of- i the day which i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor’s return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs sec_1_1031_k_-1 provides rules limiting the number and the fair_market_value of potential replacement properties that exchanging taxpayers may identify prior to their receipt of replacement_property in the present case pt affiliate and related_party represent that they are separate taxpayers that will separately report the results of any exchange including the realization and recognition of gain_or_loss on the dispositions thus each must be regarded as undertaking its own exchange transaction with an identification and replacement_period that would apply separately to that party’s exchange thus for example date would be the day on which pt’s 45-day identification period would begin whereas affiliate’s identification period would begin when affiliate transfers its rq and related party’s identification period begins when related_party transfers its rq similarly each party would separately apply the limits on identification of multiple or alternative properties under sec_1_1031_k_-1 rulings sec_1031 and f of the code do not apply to disqualify pt from the benefits of sec_1031 in its exchanges with related parties provided that a each related_party transferring replacement_property into the exchanges described in this letter is also engaging in its own like-kind_exchange and b pt affiliate and related_party hold their replacement properties for at least two years after the date of the last transfer of property in the exchanges receipt by affiliate or related_party of non-like-kind property equal to no more than percent of the gain realized by affiliate or related_party respectively in its exchange will not result in the application of sec_1031 to pt in its exchange each transfer of relinquished_property by pt affiliate or related_party in its separate exchange will result in a separate identification period and replacement plr-134451-11 period provided in sec_1031 commencing on the date of the respective party’s initial transfer of relinquished_property each transfer of relinquished_property by pt affiliate or related_party in its separate exchange will result in a separate application of the limits on identification of multiple or alternative replacement properties provided in sec_1_1031_k_-1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by pt affiliate and related_party and accompanied by a penalty of perjury statement executed by an appropriate party this ruling is also based upon the representation that pt affiliate and related_party receiving replacement properties from related parties in the series of exchanges described in this letter will hold their replacement properties for at least two years following the date of the acquisition of the last property acquired by any of the parties in these described transactions while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro chief branch income_tax accounting cc
